Cole, J.
We think the publication set forth in the complaint is libelous. It is not clear upon its face that it charges the plaintiff with being connected with or implicated in the frauds and crimes committed by Howard. There is considerable ambiguity in the language used in the commencement of the article, and it is doubtful what it means, or to what it refers. The ambiguity might have been explained by a proper averment or colloquium making clear what is doubtfully expressed. The article commences as follows: “Deeper Dyed. The A. H. Howard matter deepening into dark deeds. Forgery discovered. Grave suspicions of a woman at the bottom of it.” The article then proceeds to speak of the affairs of Howard, and to comment on his crimes, frauds and mis*487conduct as brought to light by the investigations. But whether the article means to charge that a woman — and that woman the plaintiff, — was at the “bottom ” of all these frauds and crimes as an instigator or accomplice, or whether it only means that a woman was in some way connected with Howard’s matter, it is difficult to say.' But if it was intended to claim that the publication charged the plaintiff, Mrs. Gary, with being connected with the forgery and other crimes of. Howard as a confederate or instigator, it seems to us that correct pleading required an averment or colloquium “ to ascertain that to the court which is generally or doubtfully expressed,” and to show that the language referred to the plaintiff. See Van Vechten v. Hopkins, 5 Johns., 211; Cramer v. Noonan, 4 Wis., 231; Brown et al. v. Remington, 7 id., 462. As the complaint now stands, it is uncertain what these words mean, and to whom they refer.
But, passing from this point, we think the publication is clearly libelous on the ground that it has a direct tendency to injure the female plaintiff in her reputation, to degrade and disgrace her in society, and to bring her into public contempt and ridicule. Says Chief Justice Whitoh, in Cramer v. Noonan, supra: “We understand from all the authorities, that a malicious publication which accuses one of a crime, or blackens his character, and exposes him to public hatred, contempt and ridicule, is libelous.” Lansing v. Carpenter, 9 Wis., 541. That such is the nature and effect of the publication under consideration, must be apparent on slight examination. ' Eor the article proceeds to state; in substance, that “it is currently rumored that Mrs. BeeJcwith, the widow of the late Hon. Nelson Beckwith, has gone with Howard, or has some connection with his disappearance. It is said that Mrs. B. left shortly before Howard’s departure, ostensibly for the purpose of visiting Washington, and since that time her family have telegraphed to her and for her repeatedly, but can receive no tidings whatever of her whereabouts. Howard was known *488to bave possession of considerable of ber money at tbe time be absconded, and tbe facts of ber leaving and subsequent reticence, coupled with tbis, bave given rumors to tbe effect that they bad concocted a scheme to meet at some appointed time and place, and bave gone together. For tbe lady’s sake it is but proper to give but little credence to such a suspicion until further developments shall prove it well founded.”
It seems to us no intelligent person can read tbis article without seeing that its necessary effect was to disgrace and degrade Mrs. Beolmith in public estimation and esteem; to lower ber in, or to exclude ber from, society; and to bring ber into contempt and ridicule. Tbe learned counsel for tbe defendants insists that there is nothing in tbe publication which charges that Howard and Mrs. Beolmith went away for any criminal, unlawful or illicit purpose. It is true, tbe article does not impute to Mrs. Beolmith any sexual immorality or criminal conduct; but it does directly charge, or imply, that she bad either gone away with, or bad appointed a time and place to meet, a man, who, it was alleged, bad committed forgery, bad been guilty of frauds, bad betrayed bis friends, bad deserted bis family; who was, in short, a man of such a character that no respectable woman could associate with him anywhere without social degradation; or without, as tbe books say, bringing ber into hatred, contempt and ridicule. Indeed, it seems to us that no charge — except, perhaps, tbe imputation of being an unchaste woman, — was better calculated to injure tbe reputation of Mrs. Beolmith, and impair ber standing in society, than tbe conduct attributed to ber in tbe publication. If she was not bis accomplice or confederate, she certainly could not secretly go off with, or make arrangements to meet anywhere, a man such as Howard is represented to be, without placing herself in a most odious and degrading connection. There can bo no doubt that, upon well settled principles, a publication which imputes to ber such conduct is libelous. Rice v. Simmons, 2 Harr., 417; Colby v. Reynolds, 6 Vt., 489.
*489By the üowrt. — Tlie judgment of tlie circuit court is reversed, and tlie cause is remanded for further proceedings according to law.